Citation Nr: 1818437	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  07-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal    from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009 the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of his testimony is of record.

In February 2016, the Board issued a decision that granted a 40 percent rating for service-connected right knee disability from September 26, 2006 to June 3, 2010, denied ratings in excess of 10 percent for limitation of flexion and 10 percent for limitation of extension subsequent to June 3, 2010, and denied entitlement to a TDIU.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's February 2016 decision to the extent that it denied a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability and denied entitlement to a TDIU.  The Court Order left undisturbed the February 2016 decision as it pertained to       the Board's denial of increased ratings based on limitation of motion.  

In May 2017, the Board remanded the case for additional development. During the pendency of the remand, a November 2017 rating decision granted a 10 percent rating for right knee instability effective March 13, 2008.  The Veteran has not appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.  

There are outstanding VA treatment records.  VA treatment records from April         18, 2017 and April 27, 2017 noted that the Veteran had a follow up appointments scheduled on October 17, 2017 and June 7, 2017.  Treatment records subsequent to May 17, 2017 have not been associated with the claims file. Accordingly, on remand all outstanding VA treatment records should be associated with the claims file.  

Additionally, the Board notes in the prior remand, an opinion was requested on the impact of the Veteran's right knee disability on employment, to include specifically addressing any impairment or limitations caused by the Veteran's need for narcotic pain medication for the knee. While the 2017 examiner responded that a sedentary occupation would not interfere with narcotic usage, the question that needed to be answered was whether narcotic use for right knee pain would render the Veteran unable to perform sedentary employment. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since May 17, 2017.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Send the claim file to a physician to obtain an   opinion on the Veteran's TDIU claim. If the examiner determines that an examination is needed to respond       to the question presented, one should be scheduled.  Following review of the claims file, the physician is  asked to address the functional impairment or limitations caused by the Veteran's use of narcotic medication for right knee pain on his ability to perform sedentary occupations. A rationale for the opinion should be provided.

3.  After conducting any additional development deemed necessary, readjudicate the claims, to include whether referral for extraschedular consideration is warranted. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

